Title: To James Madison from Ebenezer Stevens, 24 October 1806
From: Stevens, Ebenezer
To: Madison, James



Sir,
Newyork Octobr. 24 1806

Haveing a claim on the French Government, the payment of which has been for some time protracted, and which at present is a cause of much uneasiness to me, I am induced to this liberty to ask the favor of your addressing Mr. Armstrong on the Subject that my views may be aided by his official interest in my behalf.  From the nature of the claim I have heretofore considered an application to your Department unnecessary.  The success of my measures however can convince me of my error.  I submit to you the following statement of the nature of it.
The brig Minerva Capt. Salter belonging to me, sailed from this port the 16. August 1805 with a Cargoe of Various articles & on the 20. Septr. following then on the coast of Europe, fell in with a French Squadron under Command of Gen. Allemand, & by his orders was burn’d, Certificate of which He gave with an order for payment of the same, which with the other documents have been exhibited and amount of indemnity established by agents appointed by the minister of the Marine department in May last, also for three other American Vessels burnt by the same squadron.  It was then however stated to be necessary to award in favor of swedish Vessels also burnt, before an order could be given for the payment of each one, but since that time it appears no measures have been taken to the object, and my friends inform me in Septemr. that their continued solicitations remained without avail.  It appears the other neutral indemnity had not been awarded & a partial order in favor of payment for the Americans, was still refused.  Under these circumstances my friends have suggested a propriety in obtaining an application to our Minister.  The refusal to acquit those indemnities appears evasive, the object of which is not descernable.  I trust however from the protection I now seek it will in course be adjusted.
Trusting that other details, or relative observations are needless, and with a confidence in your rendering such attention to my wishes as you may conceive proper. I am Respectfully Your Obt. Servt.

Ebnr Stevens

